Title: To Thomas Jefferson from Louis Sébastien Mercier, [30 August 1802]
From: Mercier, Louis Sébastien
To: Jefferson, Thomas


          
            Citoyen-Collegue
            12 fructidor an X de La Republique[i.e. 30 Aug. 1802]
          
          honnoré de L’amitié de Thomas Payne, permettéz que Je sois ici L’interprete du corps litteraire qui voit avec joye sur la liste de ses membres Le nom d’un de ces hommes éminement chers aux lettres et à la liberté. c’est donc un hommage merité et volontaire que nous nous sommes empressés à vous rendre. nous avons acquitté la dette de plus d’une Nation et nous nous sommes ainsi honorés nous mêmes aux yeux de L’Europe et de La Postérité—Madame Bonneville que nous connoissons sous les rapports de L’Estime et de L’amitié en quittant L’Europe S’est separée de personnes qui la cherissoient. Nous vous prions de vouloir bien remplacer les amis qu’elle a perdus. C’est à vous seul, tres honnoré Collegue, qu’il appartient d’affoiblir aujourdhui nos regrets et de nous consoler de sa separation
          
            Mercier.
          
         
          EDITORS’ TRANSLATION
          
            Citizen Colleague
            12 Fructidor Year 10 of the Republic[30 Aug. 1802]
          
          Honored by the friendship of Thomas Paine, I ask that you permit me to speak on behalf of the literary society that joyfully acknowledges on its membership list the name of a man who is eminently dear to letters and to liberty. It is thus a willing and deserved honor that we were eager to bestow on you. We have fulfilled the debt of more than one nation, and in so doing have brought honor upon ourselves in the eyes of Europe and posterity. Madame Bonneville, for whom we have both esteem and friendship, has left behind in Europe people who cherished her. We beg you to replace the friends she has lost. You alone, most honored colleague, can assuage the loss we feel today and console us for this separation.
          
            Mercier
          
        